ORDER ACCEPTING REVIEW, DENYING STAY AND SETTING BRIEFING SCHEDULE
A Petition for Review and Motion for Stay having been timely filed herein by Petitioners/Appellants Noreen and Daniel Hohman, on July 12, 2013.
IT IS HEREBY ORDERED that the Petition for Review is granted, the Motion for Stay is denied and the following is the briefing schedule:
Appellants shall file a Brief in Support of their appeal within 20 days of mailing of this Order. Appellee shall have 20 days after receipt of Appellant’s Brief to file an answer Brief, Memorandum or Statement if desired. Copies of Briefs/Memorandums or Statements must be accompanied by Proof of Service by mail on the opposing party and/or counsel.